UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 07-1460



JEREMIAH HENDERSON,

                                              Plaintiff - Appellant,

          versus


JAMES V. DOSS, III,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:07-cv-00006-nkm)


Submitted:   October 18, 2007             Decided:   October 22, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeremiah Henderson, Appellant Pro Se. Thomas A. Leggette, LEGGETTE
LAW FIRM, PLC, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jeremiah Henderson appeals from the district court’s

order denying relief on his civil complaint.    We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.    Henderson v. Doss, No.

6:07-cv-00006-nkm (W.D. Va. May 18, 2007).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                              - 2 -